PELHAM, J.
— The attorney General has made a mo-' tion in this case to strike from the transcript the part thereof showing the organization of certain grand and petit juries, setting out in full the venires. No question is shown to have been raised before the trial court necessitating setting out such organization and venires, and that part of the transcript relating to those matters is stricken. — Redman v. State, Infra, 62 South. 992, present term.
The defendant was indicted for an assault upon one Will McCarty with the intent to murder him. The evidence showed that the shooting of McC'artv by the defendant grew out of a dispute over a deck of playing cards.. McCarty testified that the defendant demanded of him the déck of cards he had in his possession, and that he refused, and replied that he would tear them up first, and that when he put his hand in his pocket to tear them up the defendant shot him. The defendant testified that he did not intend to shoot McCarty; that when McCarty ran his hand in his pocket he shot, but did not know whether it was accidental or not — that they were all drinking.
The defendant’s witness Emmett Wright testified, among other things, that McCarty ran his hand in his pocket like he was going to tear up the cards; that he did not know whether he had the cards in his pocket or not. On motion of the solicitor the court excluded the statement of the Avitness, “Like he was going to tear up the cards.” This action of the court could not possibly *187hatm been injurious to the defendant. It was but corroborative of the prosecuting witness’ statement, to the same effect, that was undisputed.
The general charge requested by the defendant was properly refused.
We find no error in the record.
Affirmed.